MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:   2019 ME 161
Docket:     Pen-19-241
Submitted
 On Briefs: October 24, 2019
Decided:    December 10, 2019

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                       IN RE INVOLUNTARY TREATMENT OF S.1


HUMPHREY, J.

         [¶1] S. appeals from an order of the Superior Court (Penobscot County,

A. Murray, J.) affirming an order of the District Court (Bangor, Campbell, J.)

admitting him to a progressive treatment program (PTP). We dismiss the

appeal as moot.

                                       I. BACKGROUND

         [¶2] On August 28, 2018, Acadia Hospital Corporation applied for an

order admitting S. to a PTP. See 34-B M.R.S. § 3873-A (2018). The court

scheduled a hearing on the application and appointed a psychologist to

examine S. The psychologist examined him by telephone on August 29, 2018,




   1 We have adopted a new naming convention for the caption of cases in involuntary commitment
matters to protect the identities of vulnerable adults and comply with the applicable statute limiting
the disclosure of information to the public. See 34-B M.R.S. § 3873-A(5)(H) (2018).
2

and filed his report with the court on August 31, 2018. The report was admitted

without objection.

      [¶3]    The District Court held a hearing on the application on

August 31, 2018, during which it heard testimony from the psychologist; a

psychiatric mental health nurse practitioner, who treated and provided care for

S.; and S. himself. At the conclusion of the hearing, the court found, by clear and

convincing evidence, that all of the elements required for an order of admission

to the PTP were met. See 34-B M.R.S. § 3873-A(1). The court entered an order

admitting S. to the PTP and committing him to the care and supervision of

Acadia for one year.

      [¶4] S. timely appealed to the Superior Court pursuant to Rule 76D of the

Maine Rules of Civil Procedure. He made no effort to expedite the appeal in the

Superior Court. That court held a hearing on May 16, 2019, and entered an

order affirming the District Court’s order on May 20, 2019. S. filed a timely

notice of appeal on June 7, 2019. M.R. Civ. P. 2B(c)(1).

                                 II. DISCUSSION

      [¶5] Although neither party has raised the issue of mootness, we do so

sua sponte. See In re Steven L., 2017 ME 5, ¶ 7, 153 A.3d 764 (Steven L. II). In

general, we will not “hear an appeal when the issues are moot, that is, when
                                                                               3

they have lost their controversial vitality, and [a] decision would not provide

an appellant any real or effective relief.” Id. ¶ 8.

      [¶6] More than one year has passed since the District Court entered its

order on August 31, 2018. By statute, and by the terms of the court’s order, the

PTP could not exceed twelve months, and therefore the order has expired. See

id. ¶ 7; 34-B M.R.S. § 3873-A(6). Unless an exception to the mootness doctrine

applies, the appeal must be dismissed.

      [¶7]   There are three exceptions to the mootness doctrine: (1) the

collateral consequences exception, which allows for review of a controversy

where sufficient collateral consequences result from the appealed matter so as

to justify relief; (2) the public interest exception, which permits questions of

great public interest to be addressed to guide the bar and the public; and (3) an

exception that allows the review of matters that are repeatedly presented to

trial courts but that are of such short duration that they escape appellate

review. In re Steven L., 2014 ME 1, ¶ 5, 86 A.3d 5 (Steven L. I).

      [¶8] The collateral consequences exception is inapplicable because the

relevant statutes “do not authorize an increase in the term of any possible

future involuntary commitment or admission to a [PTP]—or any other
4

collateral consequence—based on the existence of a prior order of involuntary

admission to a [PTP].” Id. ¶ 6.

      [¶9]    The public interest exception is inapplicable because “our

consideration of the issues raised on appeal would not generate meaningful

authority for future decision-making, and we cannot conclude that the narrow

issues in this case are likely to repeat themselves in the future.” Id. ¶ 8.

Moreover, “the particular issues raised here relate more directly to the private

interests of an individual in unique circumstances.” Id.

      [¶10] We have previously observed that, in involuntary commitment

cases, questions of statutory and constitutional interpretation may be “likely to

be repeated such that an opinion would provide helpful guidance[.]” Id. ¶ 7.

Although S. raises a question of statutory interpretation on appeal, this issue

was not raised in the District Court and is therefore deemed to have been

waived. See McMahon v. McMahon, 2019 ME 11, ¶ 16, 200 A.3d 789. We decline

to apply an exception to the mootness doctrine to reach the merits of an issue

that is raised for the first time on appeal.

      [¶11] Finally, this is not a case where “the issue may be repeatedly

presented to the trial court, yet escape review at the appellate level because of
                                                                                5

its fleeting or determinate nature.” Steven L. II, 2017 ME 5, ¶ 8, 153 A.3d 764

(quotation marks omitted).

      [¶12] Here, as in Steven L. II, “the statutorily limited length” of the

program weighs in favor of reaching the merits of this appeal. 2017 ME 5, ¶ 10,

153 A.3d 764. However, unlike in Steven L. II, the specific issues raised here are

not before us for a second time. See id. More importantly, although S. requested

expedited briefing and consideration on appeal to the Law Court, he did not

move for expedited consideration of his appeal at any point during the eight

months this case was pending on appeal in the Superior Court, despite our

admonition that “in circumstances when there is a clearly looming issue of

mootness, the best practice is to move for expeditious appellate review.” Id. ¶ 9

(quotation marks omitted); see also M.R. App. P. 14(c).             Under these

circumstances, “we will not overlook the mootness of the appeal to reach its

merits.” Steven L. I, 2014 ME 1, ¶ 9, 86 A.3d 5.

      The entry is:

                  Appeal dismissed.
6

Joseph P. Belisle, Esq., Bangor, for appellant S.

Arrian Stockdell, Esq., Brewer, for appellee Acadia Hospital Corporation


Penobscot County Superior Court docket number AP-2018-20
FOR CLERK REFERENCE ONLY